Case: 3:15-cv-00324-jdp Document #: 401-25 Filed: 09/18/20 Page 1 of 2




                  EXHIBIT 25
   Case: 3:15-cv-00324-jdp Document #: 401-25 Filed: 09/18/20 Page 2 of 2



You will soon receive an ID for voting!
            In about a week, you will receive a
        Wisconsin ID or a paper receipt in the mail.
            Either one can be used as ID to vote.
        The Wisconsin ID looks like a driver license.
            The paper receipt looks like this:




            Questions? Problems? New address?
  Call us at (844) 588-1069, or visit one of the following:
           wisconsindmv.gov   bringit.wi.gov                                EXHIBIT
                                                                            5042
